Case: 2:20-cv-04813-ALM-KAJ Doc #: 55 Filed: 12/11/20 Page: 1 of 14 PAGEID #: 771




                            IN THE UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

EMPLOYEES RETIREMENT SYSTEM
OF THE CITY OF ST. LOUIS,

                  Plaintiff,
                                                                     Case No. 2:20-cv-04813-ALM-KAJ
         v.
                                                                     Chief Judge Algenon L. Marbley
CHARLES E. JONES, et al.,
                                                                     Magistrate Judge Kimberly A. Jolson
                  Defendants,

         and

FIRSTENERGY CORP.,

                  Nominal Defendant.


           REPLY BRIEF IN SUPPORT OF DEFENDANTS’ MOTION
             TO STAY PROCEEDINGS PENDING A DECISION ON
   THE PENDING MOTION TO DISMISS IN THE FIRST-FILED, PROCEDURALLY
    ADVANCED DERIVATIVE ACTION IN THE NORTHERN DISTRICT OF OHIO

         Plaintiffs’ opposition asks the Court to: (1) ignore the first-to-file rule and instead create

a new “first-related-case-to-file” rule, for which they offer no legal authority; (2) ignore the

procedurally advanced stage of Miller in favor of Plaintiffs’ apparent judge-shopping; and (3)

waste judicial and party resources and trample the principle of comity among district judges in

this Circuit.1

         Defendants’ motion, by contrast, simply seeks a temporary stay of proceedings called for

under the straightforward first-to-file rule. The plaintiff in Miller filed suit weeks before any


         1
          “Miller” refers to the first-filed shareholder derivative action captioned Miller v. Anderson, et al.,
No. 5:20-cv-01743-JRA, which is pending in the Northern District of Ohio.
        All terms not defined have the meanings ascribed to them in Defendants’ opening brief in support of their
motion to stay (“Mot. to Stay”). (Doc. #48-1.) Plaintiffs’ opposition (Doc. #53) is cited as “Opp’n.”
Case: 2:20-cv-04813-ALM-KAJ Doc #: 55 Filed: 12/11/20 Page: 2 of 14 PAGEID #: 772




derivative plaintiff filed a complaint in this District. Miller is more procedurally advanced than

the case here. In Miller, a motion to dismiss is fully briefed and awaiting decision; here,

Plaintiffs have not yet filed a consolidated complaint. A stay of proceedings until the Miller

court decides the motion to dismiss would avoid wasting judicial and party resources and

streamline common issues. At the same time, a stay would present no prejudice to the only

interests that matter here—those of FirstEnergy, on behalf of whom all the derivative plaintiffs

are suing.

       Following the first-to-file rule would uphold comity among judges in this Circuit, avoid

the appearance (or actuality) of judge- or forum-shopping by Plaintiffs, and avoid the

unnecessary expenditure of judicial resources. The motion to stay should be granted.

                                          ARGUMENT

I.     THE FIRST-TO-FILE RULE SUPPORTS A STAY.

       The first-to-file rule “exists to promote principles of comity and judicial economy”

among federal courts of equal rank, as Plaintiffs concede. (Opp’n at 8 (quoting Buffalo Wild

Wings, Inc. v. BW Rings, LLC, 2010 WL 4919759, at *1 (S.D. Ohio Nov. 29, 2010).) That

principle is about as old as the federal judiciary itself. See Smith v. McIver, 22 U.S. 532, 535

(1824) (Marshall, C.J.) (“In all cases of concurrent jurisdiction, the Court which first has

possession of the subject must decide it.”). Plaintiffs do not dispute that “deviations from the

rule should be the exception, rather than the norm,” and thus courts should depart from the first-

to-file rule only “rarely.” Baatz v. Columbia Gas Transmission, LLC, 814 F.3d 785, 792-93 (6th

Cir. 2016).

       Nevertheless, Plaintiffs still seek to deviate from the rule, upset comity, and waste

judicial resources by opposing the stay sought here. They offer no good reason to do so.




                                                 -2-
Case: 2:20-cv-04813-ALM-KAJ Doc #: 55 Filed: 12/11/20 Page: 3 of 14 PAGEID #: 773




        First, the Court should decline Plaintiffs’ request to create a new “first-related-case-to-

file” rule. (Opp’n at 7-8.) That request is born of a need to modify straightforward application

of the first-to-file rule, as Plaintiffs do not dispute that “(1) the chronology of the actions; (2) the

parties involved; and (3) the similarity of the issues in each case” all weigh in favor of applying

the rule here. See Buffalo Wild Wings, 2010 WL 4919759, at *1.

        Plaintiffs are wrong to suggest, without any supporting authority, that the Owens

securities case triggered the first-to-file rule with respect to the derivative cases. (Opp’n at 2, 7.)

The first-to-file rule applies only where there is a close overlap of issues and parties. See Baatz,

814 F.3d at 789 (first-to-file rule applies to “actions involving nearly identical parties and issues

[that] have been filed in two different district courts”); Honaker v. Wright Bros. Pizza, Inc., 2019

WL 4316797, at *3-4 (S.D. Ohio Sept. 11, 2019) (Marbley, C.J.) (declining to apply first-to-file

rule where parties and issues lacked “substantial overlap”); Allegheny Cty. Emps.’ Ret. Sys. v.

Energy Transfer, LP, 2020 WL 1888950, at *4 (E.D. Pa. Apr. 16, 2020) (first-to-file rule did not

apply to later-filed derivative suit vis-à-vis earlier-filed securities suits because “the parties

involved in the cases are different” and “the claims are distinct in nature”). For purposes of the

first-to-file rule, the Owens securities case and this derivative case are nowhere close to being the

same case: none of the claims in this case are being asserted in the securities case; none of the

claims in the securities case are being asserted here; the securities case is against FirstEnergy

while this case is filed on behalf of FirstEnergy; this case is predominantly controlled by state

law while the securities case is exclusively controlled by federal law; and 19 of the 22 defendants

here are not parties to the securities case.

        Plaintiffs offer no support for the legally erroneous argument that the Owens securities

case should be deemed the first-filed case instead of the Miller derivative case. Bui v. Armes




                                                  -3-
Case: 2:20-cv-04813-ALM-KAJ Doc #: 55 Filed: 12/11/20 Page: 4 of 14 PAGEID #: 774




does not even mention or apply the first-to-file rule, far less anything like the “first-related-case-

to-file” rule that Plaintiffs fashion here. 2014 WL 4983670, at *5 (N.D. Ohio Oct. 6, 2014)

(deciding § 1404 motion to transfer) (cited at Opp’n at 8). Likewise, Hefler v. Wells Fargo &

Co. shows nothing more than that the facts alleged in derivative actions can touch upon the facts

alleged in a securities case. 2018 WL 1070116, at *1 (N.D. Cal. Feb 27, 2018) (cited at Opp’n at

8). Hefler did not involve any of the issues here—the first-to-file rule, the considerations in

favor of a stay, or avoidance of judge- or forum-shopping by plaintiffs—and says nothing about

a “first-related-case-to-file” rule. Neither case justifies abandoning the first-to-file rule in favor

of creation of a new “first-related-case-to-file” rule.

         Second, contrary to Plaintiffs’ mischaracterization, “all” derivative plaintiffs have not

agreed to proceed in one forum in any meaningful way. (Opp’n at 9.) In the months since

plaintiff Miller filed her lawsuit in the Northern District (a sensible choice, as FirstEnergy is

headquartered there), she has never moved to transfer her case to this Court. Plaintiffs tout the

fact that they secured a “non-opposition” from Miller to their motion to transfer Miller here.

Plaintiffs fails to mention, however, that Miller has continued prosecuting her case in the

Northern District. She opposed a motion from a proposed intervenor on the basis that it would

“cause unnecessary duplication and delay.” (Miller, Doc. #38 at 5.) She filed an amended

complaint, and she has opposed Defendants’ motion to dismiss. (Miller, Docs. #31, 50.) Nor

does Miller agree with Plaintiffs’ assertions (Opp’n at 10, 12) that her complaint is “barebones”

and “inferior” (see Miller, Doc. #38 at 7-8).2 Plaintiffs’ reliance on Irving Firemen’s Relief &

Ret. Fund v. Page, 2019 WL 2743702 (Del. Ch. Jul. 1, 2019), is misplaced. That decision



         2
           Plaintiffs criticize Miller’s initial complaint as “barebones – just 31 pages long.” (Opp’n at 10.)
However, the operative complaint in Miller, the amended complaint, is 48 pages long and contains numerous
allegations not present in the initial complaint. (See Miller Doc. #31.)



                                                         -4-
Case: 2:20-cv-04813-ALM-KAJ Doc #: 55 Filed: 12/11/20 Page: 5 of 14 PAGEID #: 775




applied Delaware law governing stays, not the federal first-to-file rule, and declined to stay

litigation only because, in the earlier-filed California case, “a consolidated complaint [was] yet to

be crafted” and “Delaware . . . ha[d] a strong interest” in the litigation because it concerned a

Delaware company and Delaware law. Id. at *2. Here, similar considerations weigh in favor of

a stay: It is Plaintiffs who have yet to craft a consolidated complaint, whereas the operative

complaint in Miller was filed two months ago and has already been the subject of considerable

briefing.

        Even if “all” of the derivative plaintiffs did prefer to proceed before one judge rather than

another, that would be no reason to jettison the first-to-file rule. The Sixth Circuit has

commanded courts to apply the rule so as to discourage forum- and judge-shopping. Baatz, 814

F.3d at 792. And “[c]ourt[s] recognize[] that a plaintiff’s motion to transfer raises concerns

about forum shopping, judge shopping, and harassment of defendants.” Huggins v. Stryker

Corp., 932 F. Supp. 2d 972, 982 (D. Minn. 2013). See also Bobosky v. Adidas AG, 2010 WL

4853295, at *6 (D. Or. Oct. 8, 2010) (denying a plaintiff’s motion to transfer; “a motion to

transfer venue could become an unchecked tool for the plaintiff to shop among forums and

between judges”).

        Likewise, the fact that other plaintiffs’ lawyers elected to file later derivative suits in this

District—after the lineup of presiding judges became known—is irrelevant. Plaintiffs cite no

rule or case that suggests that the total volume of filings affects the application of the first-to-file

rule. If it were otherwise, the plaintiffs’ bar could evade the first-to-file rule (and plaintiffs could

shop for a favored judge or forum) simply by piling into another court with multiple lawsuits

after the first-filed case was assigned to a specific judge whom they disfavored. That is precisely

what happened here.




                                                   -5-
Case: 2:20-cv-04813-ALM-KAJ Doc #: 55 Filed: 12/11/20 Page: 6 of 14 PAGEID #: 776




        Furthermore, the fact that venue may be proper in this District, as it is in the Northern

District, is no reason for a court to be less vigilant against forum- or judge-shopping (see Opp’n

at 9). As the Supreme Court has made clear, courts “should not create or multiply opportunities

for forum shopping.” Ferens v. John Deere Co., 494 U.S. 516, 523 (1990). See also Reiser v.

RTI Int’l Metals, Inc., 2009 WL 1097250, at *1-2 (S.D. Ohio Apr. 22, 2009) (explaining that

under § 1404, “where a plaintiff engages in forum-shopping,” “‘no deference to the plaintiff’s

choice of forum is warranted’” and holding plaintiffs to their “original choice of forum” in “the

Northern District of Ohio”); Int’l Union, United Auto., Aerospace & Agric. Implement Workers

of Am.-UAW v. Dana Corp., 1999 WL 33237054, at *4 (N.D. Ohio Dec. 6, 1999) (“Forum

shopping … occurs when a party, perceiving that it may find itself forced into a disadvantageous

forum, seeks to manipulate procedural devices to secure an advantage which, were those devices

not available, it could not employ to defeat its opponent’s choice of forum.”).

        Third, Plaintiffs have it backwards: they, not Defendants, are the ones who appear to be

engaging in gamesmanship. Cases “are assigned by random draw to prevent parties from ‘judge

shopping’ for a judicial officer or forum which they believe will be more favorable.” Invacare

Corp. v. Respironics, Inc., 2005 WL 3763318, at *4 (N.D. Ohio Apr. 25, 2005). See also

General Order No. COL: 14-01 at 1 (providing for assignment of every civil action to a district

court judge and a magistrate judge and for all “such assignments [to] be made randomly”). A

month after Miller was filed and immediately assigned to Judge Adams, Plaintiffs surveyed the

landscape and decided to sue in this District, but only after the first derivative suit filed in this

district (Bloom) had been transferred from Judge Morrison to Chief Judge Marbley. (See Bloom,

et al. v. Anderson, et al., No. 2:20-cv-04534, Doc. # 19 (Sept. 8, 2020).) Plaintiffs then moved to

intervene in Miller—not for the purpose of prosecuting that case in the Northern District—but




                                                  -6-
Case: 2:20-cv-04813-ALM-KAJ Doc #: 55 Filed: 12/11/20 Page: 7 of 14 PAGEID #: 777




only for the purpose of transferring Miller to this Court. (Indeed, they asked for the case to be

transferred to Chief Judge Marbley by name: “Miller should be litigated before Chief Judge

Marbley.” (Miller, Doc. #17-1 at 9.)) That sequence of events suggests that Plaintiffs are trying

to avoid Judge Adams’ courtroom.

       Equitable considerations underscore the need to apply the first-to-file rule here, not to

dispense with it. To the extent Plaintiffs believe they could secure some litigation advantage by

proceeding in this Court, courts do not tolerate such maneuvers. See, e.g., Kellen Co. v.

Calphalon Corp., 54 F. Supp. 2d 218, 223 (S.D.N.Y. 1999) (applying first-filed rule where

plaintiff’s “behavior here smacks of forum shopping” by seeking to proceed “in another forum

which it believes may offer greater relief on the same claim”); Extreme Techs., LLC v. Stabil

Drill Specialties, L.L.C., 2019 WL 2353168, at *3 (W.D. La. May 30, 2019) (finding that a

plaintiff who re-filed a complaint on the same day it voluntarily dismissed a complaint filed

elsewhere after a judge was assigned was engaging in “blatant attempts at ‘judge shopping’”).

       The other cases cited by Plaintiffs do them no good. Both NanoLogix, Inc. v. Novak,

2013 WL 6443376 (N.D. Ohio Dec. 9, 2013), and Certified Restoration Dry Cleaning Network,

L.L.C. v. Tenke Corp., 511 F.3d 535 (6th Cir. 2007), involved anticipatory declaratory judgment

actions, and relied on the well-established exception that the first-to-file rule “gives way in the

context of a coercive action filed subsequent to a declaratory judgment” action. Certified

Restoration Dry Cleaning Network, 511 F.3d at 551; see also NanoLogix, 2013 WL 6443376, at

*2. And in NanoLogix, both complaints were “subjects of motions to dismiss,” which had “been

pending for multiple months,” and jurisdiction over a necessary party in the earlier-filed case

was disputed. 2013 WL 6443376, at *4.




                                                 -7-
Case: 2:20-cv-04813-ALM-KAJ Doc #: 55 Filed: 12/11/20 Page: 8 of 14 PAGEID #: 778




         Plaintiffs criticize Defendants for having been sued in two different Districts, as if that

were a circumstance of “their own creation.” (Opp’n at 6.) Plaintiffs repeatedly claim, without a

shred of legal support, that Defendants should be faulted for not moving to transfer this case to

the Northern District. But staying this case in favor of Miller is a sensible approach that honors

the first-to-file rule, eliminates the appearance (or reality) of judge- or forum-shopping by

Plaintiffs, and avoids the unnecessary expenditure of judicial resources.3

II.      ALL OTHER FACTORS JUSTIFY A STAY OF PROCEEDINGS.

         Even apart from the first-to-file rule, the Court should stay proceedings pending

resolution of the motion to dismiss in Miller in the exercise of its inherent authority. Of the

factors this Court considers in determining whether to grant a stay, Plaintiffs do not dispute, and

therefore concede, that “whether [the] burden of litigation will be reduced for both the parties

and the court” weighs in favor of a stay. See Ohio Willow Wood Co. v. Alps S., LLC, 2014 WL

1872375, at *1 (S.D. Ohio May 8, 2014).

         As to the other factors—“(1) the need for a stay; (2) the stage of litigation; (3) whether

the non-moving party will be ‘unduly prejudice[d] or tactically disadvantage[d]’; (4) whether a

stay will simplify the issues; and (5) whether [the] burden of litigation will be reduced for both

the parties and the court”—those, too, weight in favor of a temporary stay. See id. (alterations in

original).

         Need for a stay to avoid duplicative litigation. Plaintiffs argue that there is no need to

stay proceedings because Miller is “about to be transferred to this Court.” (Opp’n at 11.) But if

Judge Adams indeed does grant Plaintiffs’ intervention/transfer motion, then this Court can lift


         3
           Nor did Defendants hide this possibility. (E.g., Miller, Doc. #20 at 6 (“There is, for example, no reason
why the later-filed shareholder derivative actions that procedurally lag behind this action should not be stayed in
favor of this case.”); id. at 12 (“Or, as noted above, the derivative actions that procedurally lag this action could be
stayed in favor of proceeding with the first-filed case here.”).)



                                                           -8-
Case: 2:20-cv-04813-ALM-KAJ Doc #: 55 Filed: 12/11/20 Page: 9 of 14 PAGEID #: 779




the stay at that time. In the meantime, there is a need for a stay here to avoid duplication of work

by the Court and the parties. Plaintiffs’ suggestion that the Court should pre-empt the Miller

court’s ruling on the motion to intervene and transfer is inapt.

       It also is inconsistent with principles of comity. Comity counsels courts in later-filed

actions to refrain from usurping the decision on the propriety of the first-filed suit from the

district court presiding over that suit. See, e.g., Abbott Labs. Inc. v. Mead Johnson & Co., 1998

WL 416758, at *6 (S.D. Ohio Apr. 21, 1998) (courts “may not, consistent with notions of comity

and conservation of judicial resources, commandeer the authority of the first-filed court’s role”

in “determin[ing] whether the first-filed case should proceed”); W. Gulf Mar. Ass’n v. ILA Deep

Sea Local 24, 751 F.2d 721, 731 (5th Cir. 1985) (vacating injunction for “intrud[ing] upon the

[earlier-filed] court’s decisional authority as to whether or not to grant injunctive or other relief”

and remanding for entry of stay, transfer, or dismissal).

       Advanced procedural development of first-filed case. Plaintiffs assert that Defendants

are “incorrect” that the “stage of litigation” factor weighs in favor of a stay. (Opp’n at 11.) But

Plaintiffs offer no argument to support that assertion. Nor could they. Miller indisputably has

progressed to the point where Judge Adams is poised to decide the Defendants’ motion to

dismiss, whereas Plaintiffs here have not even filed a consolidated complaint.

       Minimal risk of prejudice from stay. Plaintiffs do not challenge (and therefore concede)

that the risk of prejudice from a limited stay of proceedings is most appropriately measured with

respect to the Company’s interests, given that the claims belong to the Company and any

recovery will go to the Company. (See Mot. to Stay at 7-8.) Nor do Plaintiffs dispute that, as

appropriately viewed from the Company’s perspective, the risk of prejudice is minimal.




                                                  -9-
Case: 2:20-cv-04813-ALM-KAJ Doc #: 55 Filed: 12/11/20 Page: 10 of 14 PAGEID #: 780




       Instead, Plaintiffs argue that a stay motion would prejudice them. (Opp’n at 11 (“there is

no question that Co-Lead Plaintiffs would be prejudiced by a stay”).) They argue the Court

should deny Defendants’ motion to stay, not due to any risk of prejudice to the Company or its

interests, but instead because Plaintiffs fear that, if this Court stays proceedings, it could

somehow “tip the scales” against Plaintiffs on their intervention/transfer motion before Judge

Adams. (Id.) But the weakness of Plaintiffs’ arguments on the intervention/transfer motion—in

which they resist application of the first-to-file rule, as here—is no reason to deny this motion.

Plaintiffs offer no support for the proposition that speculation about how another judge may rule

should factor in this Court’s decision on this motion.

       Limited stay of proceedings will simplify issues. The resolution of the motion to dismiss

in Miller will simplify the issues here because Miller will answer the question of demand futility,

the threshold question for all of these derivative suits. See In re Ferro Corp. Deriv. Litig., 511

F.3d 611, 617 (6th Cir. 2008) (explaining that compliance with Rule 23.1 is necessary for

standing to assert a derivative claim).

       Contrary to Plaintiffs’ assertion, whether the FirstEnergy board is capable of considering

a pre-suit demand on potential legal claims relating to HB 6 is not a shareholder-by-shareholder

inquiry. The FirstEnergy board either is or is not disinterested and independent—the answer is

the same as to all shareholders. The fact that Plaintiffs sought to consolidate all of the derivative

actions in this District on the basis that they present common questions of law and fact bears that

out. Indeed, in their motion to consolidate, they told the Court that “each individual [derivative]

case will involve essentially the same motion practice.” (Doc. #24 at 10.)

       Plaintiffs are wrong in asking the Court to deny the motion to stay based on speculation

about what Judge Adams may or may not do or to prematurely consider the preclusive effect of




                                                 -10-
Case: 2:20-cv-04813-ALM-KAJ Doc #: 55 Filed: 12/11/20 Page: 11 of 14 PAGEID #: 781




not-yet-rendered decisions. The Court should not decide this motion based on hypotheticals.

Plaintiffs also are wrong in suggesting that the demand-futility question is one that shareholders

could litigate ad infinitum. Courts disagree. For example, in Asbestos Workers Local 42

Pension Fund v. Bammann, a derivative plaintiff argued that its case was “pleaded more

compellingly” than another plaintiff whose complaint had failed to establish demand futility.

2015 WL 2455469, at *18 (Del. Ch. May 21, 2015), aff’d, 132 A.3d 749 (Del. 2016). The court

rejected that argument: “If that were the case, collateral estoppel would never apply and the

plaintiff could litigate serially by endlessly alleging more factual support for the proposition he

chooses to advance—this is clearly contrary to the efficiency and fairness principles underlying

collateral estoppel.” Id. Accordingly, the Court of Chancery found that collateral estoppel

barred relitigation of the issue of demand futility, and dismissed the complaint. Id. at *20.

                                         CONCLUSION

       The Court should grant Defendants’ motion to stay proceedings in the above-captioned

cases pending resolution of the motion to dismiss in Miller.

Dated: December 11, 2020                            Respectfully submitted,

                                                    s/ Geoffrey J. Ritts
                                                    Geoffrey J. Ritts, Trial Attorney (0062603)
                                                    Robert S. Faxon (0059678)
                                                    JONES DAY
                                                    North Point
                                                    901 Lakeside Avenue
                                                    Cleveland, OH 44114-1190
                                                    Telephone: (216) 586-3939
                                                    Facsimile: (216) 579-0212
                                                    Email: gjritts@jonesday.com
                                                    Email: rfaxon@jonesday.com




                                                -11-
Case: 2:20-cv-04813-ALM-KAJ Doc #: 55 Filed: 12/11/20 Page: 12 of 14 PAGEID #: 782




                                          Marjorie P. Duffy (0083452)
                                          JONES DAY
                                          325 John H. McConnell Boulevard
                                          Suite 600
                                          Columbus, OH 43215-2673
                                          Telephone: (614) 469-3939
                                          Facsimile: (614) 461-4198
                                          Email: mpduffy@jonesday.com

                                          Attorneys for Defendants Michael J. Anderson,
                                          Steven J. Demetriou, Julia L. Johnson,
                                          Donald T. Misheff, Thomas N. Mitchell,
                                          James F. O’Neil III, Christopher D. Pappas,
                                          Sandra Pianalto, Luis A. Reyes, Leslie M.
                                          Turner, Steven E. Strah, Robert P. Reffner,
                                          James F. Pearson, K. Jon Taylor, Paul
                                          Addison, Jerry Sue Thornton, William Cottle,
                                          George M. Smart, and Ebony Yeboah-
                                          Amankwah and Nominal Defendant
                                          FirstEnergy Corp.




                                       -12-
Case: 2:20-cv-04813-ALM-KAJ Doc #: 55 Filed: 12/11/20 Page: 13 of 14 PAGEID #: 783




Dated: December 11, 2020                  s/ Daniel R. Warren (with permission)
                                          Daniel R. Warren (0054595)
                                          Carole S. Rendon (0070345)
                                          Douglas Shively (0094065)
                                          BAKER & HOSTETLER LLP
                                          Key Tower
                                          127 Public Square, Suite 2000
                                          Cleveland, OH 44114-1214
                                          Telephone: (216) 621-0200
                                          Facsimile: (216) 696-0740
                                          E-mail: dwarren@bakerlaw.com
                                          E-mail: crendon@bakerlaw.com
                                          E-mail: dshively@bakerlaw.com

                                          Attorneys for Defendant Charles E. Jones


Dated: December 11, 2020                  s/ John A. Favret (with permission)
                                          John F. McCaffrey (0039486)
                                          John A. Favret (0080427)
                                          TUCKER ELLIS LLP
                                          950 Main Avenue, Suite 1100
                                          Cleveland, OH 44113
                                          Telephone: (216) 592-5000
                                          Facsimile: (216) 592-5009
                                          Email: john.mccaffrey@tuckerellis.com
                                          Email: john.favret@tuckerellis.com

                                          Attorneys for Defendant Michael J. Dowling


Dated: December 11, 2020                  s/ Ralph E. Cascarilla (with permission)
                                          Ralph E. Cascarilla (0013526)
                                          Darrell A. Clay (006759)
                                          WALTER | HAVERFIELD LLP
                                          1301 E. Ninth Street, Suite 3500
                                          Cleveland, OH 44114
                                          Telephone: (216) 781-1212
                                          Facsimile: (216) 575-0911
                                          Email: rcascarilla@walterhav.com
                                          Email: dclay@walterhav.com

                                          Attorneys for Defendant Justin T. Biltz




                                       -13-
Case: 2:20-cv-04813-ALM-KAJ Doc #: 55 Filed: 12/11/20 Page: 14 of 14 PAGEID #: 784




                                CERTIFICATE OF SERVICE

       I hereby certify that on December 11, 2020, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system, which will notify all counsel of record.


                                                s/ Geoffrey J. Ritts
                                                Geoffrey J. Ritts (0062603)

                                                One of the Attorneys for Defendants
                                                Michael J. Anderson, Steven J. Demetriou,
                                                Julia L. Johnson, Donald T. Misheff,
                                                Thomas N. Mitchell, James F. O’Neil III,
                                                Christopher D. Pappas, Sandra Pianalto,
                                                Luis A. Reyes, Leslie M. Turner, Steven E.
                                                Strah, Robert P. Reffner, James F. Pearson,
                                                K. Jon Taylor, Paul Addison, Jerry Sue
                                                Thornton, William Cottle, George M. Smart,
                                                and Ebony Yeboah-Amankwah and
                                                Nominal Defendant FirstEnergy Corp.
